Name: Commission Regulation (EC) NoÃ 1465/2007 of 12 December 2007 amending Annex V to Council Regulation (EC) NoÃ 752/2007 as regards the quantitative limits of certain steel products from Ukraine
 Type: Regulation
 Subject Matter: trade policy;  international trade;  Europe;  iron, steel and other metal industries
 Date Published: nan

 13.12.2007 EN Official Journal of the European Union L 327/6 COMMISSION REGULATION (EC) No 1465/2007 of 12 December 2007 amending Annex V to Council Regulation (EC) No 752/2007 as regards the quantitative limits of certain steel products from Ukraine THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 752/2007 of 30 May 2007 on administering certain restrictions on imports of certain steel products from Ukraine (1), Whereas: (1) The European Community and the Government of Ukraine signed an agreement on trade in certain steel products on 18 June 2007 (2) (the Agreement). (2) Article 10(1) of the Agreement provides that the Agreement shall be automatically renewed year by year provided that neither Party gives the other Party written notice of denunciation of the Agreement at least six months before it expires and that with each renewal, quantities in every product group shall be increased by 2,5 %. (3) Ukraine has not notified the Community of its wish to denunciate the Agreement. Therefore, the Agreement will be automatically renewed and the quantities in every product group increased by 2,5 %. (4) Regulation (EC) No 752/2007 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The quantitative limits for the year 2007 set out in Annex V to Regulation (EC) No 752/2007 are replaced by those for the year 2008 set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 1 January 2008. It shall be published in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 2007. For the Commission Peter MANDELSON Member of the Commission (1) OJ L 178, 6.7.2007, p. 1. (2) OJ L 178, 6.7.2007, p. 24. ANNEX QUANTITATIVE LIMITS FOR THE YEAR 2008 (tonnes) Products 2008 SA. Flat-rolled products SA1. Coils 194 750 SA2. Heavy plate 399 750 SA3. Other flat-rolled products 143 500 SB. Long products SB1. Beams 51 250 SB2. Wire rod 199 875 SB3. Other long products 363 875 Note: SA and SB are product categories. SA1 to SA3 and SB1 to SB3 are product groups.